Title: From Thomas Jefferson to George Jefferson, 12 September 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Monticello Sep. 12. 1805
                     
                  
                  I wrote you in a former letter that I had drawn on you in favor of mr Short for 500. D. and in a subsequent one that he had returned the draught, preferring another arrangement. having occasion here for most of the money I had hoped the sheriffs would have furnished me & taken draughts on Richmond, but they collect so little, that unless they do better the ensuing week, I must risk bringing the money by post, and in that case shall write for it by the post of next week (19th.) to be forwarded by return of post, as I shall be leaving this place soon after. Accept my affectionate salutations
                  
                     Th: Jefferson 
                     
                  
               